Name: 77/23/EEC: Commission Decision of 21 December 1976 on the implementation of the reform of agricultural structures in Ireland pursuant to Directive 72/159/EEC (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural structures and production;  economic policy;  agricultural policy; NA;  Europe
 Date Published: 1977-01-08

 Avis juridique important|31977D002377/23/EEC: Commission Decision of 21 December 1976 on the implementation of the reform of agricultural structures in Ireland pursuant to Directive 72/159/EEC (Only the English text is authentic) Official Journal L 006 , 08/01/1977 P. 0015 - 0015COMMISSION DECISION of 21 December 1976 on the implementation of the reform of agricultural structures in Ireland pursuant to Directive 72/159/EEC (Only the English text is authentic) (77/23/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/159/EEC of 17 April 1972 on the modernization of farms (1), and in particular Article 18 (3) thereof, Whereas on 9 November 1976 the Government of Ireland notified certain provisions fixing anew for 1976 the comparable earned income per labour unit and indicating its annual rate of growth; Whereas under Article 18 (3) of Directive 72/159/EEC, the Commission must decide whether, having regard to the abovementioned communication, the existing provisions in Ireland for the implementation of Directive 72/159/EEC, which form the subject of Commission Decision 75/100/EEC of 20 January 1975 on the reform of agricultural structures to be effected in Ireland in implementation of Directives 72/159/EEC and 72/160/EEC (2), continue to satisfy the conditions for financial contribution from the Community to common measures referred to in Article 15 of Directive 72/159/EEC; Whereas the comparable earned income per labour unit for 1976 and its annual rate of growth fixed in the abovementioned provisions satisfy the objectives of Article 4 of Directive 72/159/EEC; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structures, HAS ADOPTED THIS DECISION: Article 1 The provisions for the implementation of Directive 72/159/EEC, which were notified by the Government of Ireland on 19 September 1974, having regard to the provisions which were notified on 9 November 1976 fixing the comparable earned income per labour unit for 1976 and its annual rate of growth, continue to satisfy the conditions for financial contribution from the Community to common measures as referred to in Article 15 of the said Directive. Article 2 This Decision is addressed to Ireland. Done at Brussels, 21 December 1976. For the Commission P.J. LARDINOIS Member of the Commission (1)OJ No L 96, 23.4.1972, p. 1. (2)OJ No L 40, 14.2.1975, p. 61.